DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 11/10/20, claims 1–3, 5, 10 – 12, 14, 19 and 20 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 7 - 8, that: 
“Whether taken alone or in combination, however, Sarkar and Kilpatrick fail to show or render obvious “determining one or more rules for predicting access to the archived first file using the machine learning module, wherein the one or more rules include a causal rule indicating that the first file is accessed subsequent to a second file being accessed at the storage server,” as recited in amended independent claims 1,10, and 19.
The Examiner submits that Sarkar does not teach determining one or more rules for predicting access, and relies on Kilpatrick for allegedly teaching the subject matter at issue. See Office Action, pg. 3. Kilpatrick describes uploading data to a cloud storage using a ranked system. Kilpatrick states in regions where bandwidth is limited, uploading files in alphabetical order or based on how they appear in a folder “may cause substantial delays in allowing a user to get cloud access to a file that is important to the user.” See Kilpatrick, para 2. Accordingly, prior to performing an upload, Kilpatrick attempts to prioritize important files by ranking them. In the portion cited by the Examiner for allegedly teaching the subject matter at issue, Kilpatrick discusses using a machine learning model that provides a set of rules that “define how certain features of a file, such as its metadata, are predicted to affect the frequency of access of that file by the user,” and ranks files based on this frequency. See Kilpatrick, para 56.
However, Kilpatrick does not discuss a causal rule that indicates that a file is accessed subsequent to another file. Instead Kilpatrick describes the importance of a file based on manual identification by a user and the frequency of access of a file. In other words, if a user has indicated that the file is important, or if the file is used most often relative to the other files being uploaded, the file is ranked higher. This does not teach prioritizing an upload of the file because another file is currently being accessed at the storage destination. In fact, there is no 
For at least these reasons, Kilpatrick and Sarkar fail to teach the subject matter at issue. Applicant submits that amended independent claims 1, 10, and 19 and the claims that depend therefrom are patentable over the prior art.”

Kilpatrick teaches, determining one or more rules for predicting access to the archived first file using the machine learning module; Kilpatrick [0056] teaches, “At 706, the ranker training engine 102 runs a machine learning technique on the training data.  The machine learning technique may include a machine learning ranking algorithm, which provides a set of rules defining which features of a user file are predictive of a likelihood or of a frequency that the user will access a file on the cloud system.” 
wherein the one or more rules include a causal rule indicating that the first file is accessed subsequent to a second file being accessed at the storage server (Kilpatrick [0052]: “At 606, an upload process is initiated for each of the files in the plurality of files based on each file's respective score.  For example, as described in relation to FIG. 3, the files that have higher scores are those that are predicted to be accessed earlier than files that have lower scores.  Thus, the upload process uploads the files with higher scores earlier than files with lower scores, so that the user will have earlier access to the files with higher priority.  In some embodiments, the score provided by the ranker application engine 103 is adjusted based on one or more other factors not captured by the predictive model.  In an example, a first file may be boosted, or prioritized earlier than a second file, even if the first file has a lower score than the second file.  In particular, the first file may have only a slightly lower score than the second file, yet the first file may be significantly smaller than the second file.  In this case, even though the first file has a lower score than the second file, it would take much less time for the first file to be uploaded than for the second file to be uploaded.  Therefore, it may be desirable to boost the first file ahead of the second file because it may be more desirable to delay the uploading of the second file by a small amount (i.e., the amount of time it takes to upload the first file) than to delay the uploading of the first file by a large amount (i.e., the amount of time it takes to upload the second file).  In this manner, smaller files may be favored and prioritized over larger files, even when the scores of the files indicate that the smaller files are less likely to be accessed than the larger files.” Here, the first file with a lower score is similarly accessed subsequent to a second file based on a causal rule.);
determining a prediction of access of the archived first file based on the one or more rules, wherein determining the prediction of access comprises detecting access of the second file at the storage server; and retrieving the archived file from the tiered storage system into a file cache in the storage server based on the prediction of access (Kilpatrick [0027]: “The ranker training engine 102 applies statistical modeling methods to fit a predictive model that may be used to predict the frequency of access from the metadata.  The predictive model includes the set of rules that define how certain features of a file, such as its metadata, are predicted to affect the frequency of access of that file by the user.  The predicted frequencies of access of the set of files (as predicted by the predictive model) are compared to the actual frequencies of access of the set of files (i.e., the answer vector).  If the predicted frequencies mostly match the actual frequencies, the predictive model has performed well.” Here, predicting file access and retrieving of file is similarly done based on prediction model.). Therefore, examiner is not persuaded.
Examiner respectfully disagrees with applicant’s arguments on pages 8 - 9, that: 
“Whether taken alone or in combination, however, Sarkar and Kilpatrick fail to show or render obvious “receiving and servicing a file request to access the archived file from the file cache, wherein the archived file was retrieved from the tiered storage system and stored in the file cache prior to receiving the file request,” as recited in dependent claims 3 and 12.
See Sarkar, para 153.
It should be noted that the according to the amended independent claims, the archived file is placed in a file cache because a second file in the storage server is accessed. Dependent claims 3 and 12 further require that the storage in the file cache occur prior to a file request for the first file. By causality, claim 3 requires detection of the second file being accessed prior to the file request and storage in the file cache. Sarkar does not discuss such detection and vaguely states that the files are placed in/out of a cache based on peak/off-peak hours. Because the peak hours and detection of a second file being accessed are not the same, Sarkar fails to teach the subject matter at issue.”

Sarkar teaches, receiving and servicing a file request to access the archived file from the file cache, wherein the archived first file was retrieved from the tiered storage system and stored in the file cache prior to receiving the file request (Sarkar [0153]: “In some embodiment, the real-time analysis module 212 may store the real-time views computed for each analytic output potentially requested by the requesting user 116 in the real-time serving database in the process storage 112.  In some embodiments, the real-time analysis module 212 may temporarily store the generated real-time views in a cache during peak hours of system operation.  The real-time analysis module 212 may retrieve the generated real-time views from the cache and store them in the real-time serving database in the process storage 112 at a later point (e.g., during off-peak hours) to avoid potential impact on query execution time.  In some embodiments, the cache for temporarily storing the generated real-time views may reside on high performance storage device(s) (e.g., SSDs) to enable fast write operation.  The cache may be included in the real-time analysis module 212, the processor 230, or the memory 232.  In some embodiments, the batch views and the real-time views may be temporarily stored in the same cache.  In some embodiments, the real-time views stored in the cache may be updated with  real-time serving database.  In other embodiments, the real-time analysis module 212 may store the threshold timestamp in the memory 232.” Here, the archived files are similarly accessed through the real-time analysis module database.). Therefore, examiner is not persuaded.		
All claims have been updated below with clarifying prior art citations. Kindly let me know if you have any questions. Thanks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al., U.S. Patent Application Publication No. 2018/0276256 (Hereinafter “Sarkar”), and further in view of Kilpatrick et al., U.S. Patent Application Publication No. 2015/0310031.
Regarding claim 1, Sarkar teaches, a method for file archiving using machine learning, comprising:
archiving a first file of a plurality of files as an archived file from a storage server to a tiered storage system (Sarkar [0079]: Each dataset may be stored in a separate data file or in a separate folder of the archive storage 108.  In some embodiments, the process archiving module 204 may identify the dataset associated with the cluster of second dataset entries to which the first dataset entry belongs.  The process archiving module 204 may then update the identified dataset to include the first dataset entry.  Accordingly, the first dataset entry may be stored together with the second dataset entries similar to it, e.g., the second dataset entries that share common value of one or more process parameters with the first dataset entry.  By virtue of determining process data prior to storing the dataset entry associated with the process in the archive storage 108, and clustering the dataset entries in the archive storage 108 based on the process parameters, the dataset entries archived in the archive storage 108 are advantageously organized for query prior to data analytics.);
training a machine learning module (Sarkar [0015]: In addition, the present technology applies a machine learning algorithm to event data and process data prior to archiving the process to enable advantageous data placement within the archive storage for execution of data queries.) based on file access operations for the plurality of files (Sarkar [0038]: In some embodiments, the data may be retained in the active storage 122 to allow faster access until the frequency of access to the data satisfies a threshold (e.g. falls below some frequency of access) at which the data may be moved to the archive storage 108.);
Sarkar does not clearly teach, determining one or more rules for predicting access to the archived first file using the machine learning module; However, Kilpatrick [0056] teaches, “At 706, the ranker training engine 102 runs a machine learning technique on the training data.  The machine learning technique may include a machine learning ranking algorithm, which provides a set of rules defining which features of a user file are predictive of a likelihood or of a frequency that the user will access a file on the cloud system.”
wherein the one or more rules include a causal rule indicating that the first file is accessed subsequent to a second file being accessed at the storage server (Kilpatrick [0052]: At 606, an upload process is initiated for each of the files in the plurality of files based on each file's respective score.  For example, as described in relation to FIG. 3, the files that have higher scores are those that are predicted to be accessed earlier than files that have lower scores.  Thus, the upload process uploads the files with higher scores earlier than files with lower scores, so that the user will have earlier access to the files with higher priority.  In some embodiments, the score provided by the ranker application engine 103 is adjusted based on one or more other factors not captured by the predictive model.  In an example, a first file may be boosted, or prioritized earlier than a second file, even if the first file has a lower score than the second file.  In particular, the first file may have only a slightly lower score than the second file, yet the first file may be significantly smaller than the second file.  In this case, even though the first file has a lower score than the second file, it would take much less time for the first file to be uploaded than for the second file to be uploaded.  Therefore, it may be desirable to boost the first file ahead of the second file because it may be more desirable to delay the uploading of the second file by a small amount (i.e., the amount of time it takes to upload the first file) than to delay the uploading of the first file by a large amount (i.e., the amount of time it takes to upload the second file).  In this manner, smaller files may be favored and prioritized over larger files, even when the scores of the files indicate that the smaller files are less likely to be accessed than the larger files.);
determining a prediction of access of the archived first file based on the one or more rules, wherein determining the prediction of access comprises detecting access of the second file at the storage server; and retrieving the archived file from the tiered storage system into a file cache in the storage server based on the prediction of access (Kilpatrick [0027]: The ranker training engine 102 applies statistical modeling methods to fit a predictive model that may be used to predict the frequency of access from the metadata.  The predictive model includes the set of rules that define how certain features of a file, such as its metadata, are predicted to affect the frequency of access of that file by the user.  The predicted frequencies of access of the set of files (as predicted by the predictive model) are compared to the actual frequencies of access of the set of files (i.e., the answer vector).  If the predicted frequencies mostly match the actual frequencies, the predictive model has performed well.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarkar et al. to the Kilpatrick et al.’s system by adding the feature of predicting access. Ordinary skilled artisan would have been motivated to do so to provide Sarkar’s system with enhanced data archiving. (See Kilpatrick [Abstract], [0034] and [0054-0056]). In addition, the references (Sarkar and Kilpatrick) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, further comprising:
generating a reparse point in the storage server corresponding to the archived first file; receiving, by a file system filter driver, a file request to access the archived first file; determining a location of the archived file among the tiered storage system and the file cache based on the reparse point; and retrieving data of the archived first file from the determined location (Sarkar [0008]: For example, the method may also comprise generating a first dataset entry for the process, the first dataset entry including the event data, the process data, and the process metadata; retrieving an archived data model describing second dataset entries in the data repository; and determining a relationship between the first dataset entry and the second dataset entries by applying the archived data model to the first dataset entry; wherein storing the event data, the process data, and the process metadata includes storing the first dataset entry in the data repository based on the relationship between the first dataset entry and the second dataset entries.).
Regarding claim 3, the method of claim 1, further comprising:
receiving and servicing a file request to access the archived file from the file cache, wherein the archived first file was retrieved from the tiered storage system and stored in the file cache prior to receiving the file request (Sarkar [0153]: In some embodiment, the real-time analysis module 212 may store the real-time views computed for each analytic output potentially requested by the requesting user 116 in the real-time serving database in the process storage 112.  In some embodiments, the real-time analysis module 212 may temporarily store the generated real-time views in a cache during peak hours of system operation.  The real-time analysis module 212 may retrieve the generated real-time views from the cache and store them in the real-time serving database in the process storage 112 at a later point (e.g., during off-peak hours) to avoid potential impact on query execution time.  In some embodiments, the cache for temporarily storing the generated real-time views may reside on high performance storage device(s) (e.g., SSDs) to enable fast write operation.  The cache may be included in the real-time analysis module 212, the processor 230, or the memory 232.  In some embodiments, the batch views and the real-time views may be temporarily stored in the same cache.  In some embodiments, the real-time views stored in the cache may be updated with newly generated real-time views when they are available.  In some embodiments, the real-time analysis module 212 may store the threshold timestamp in the real-time serving database.  In other embodiments, the real-time analysis module 212 may store the threshold timestamp in the memory 232.).		
Regarding claim 4, the method of claim 1, wherein archiving the first file of the plurality of files from the storage server to the tiered storage system comprises:
scanning the plurality of files from the storage server to determine a demand prediction for each of the plurality of files; and archiving the plurality of files including the first file to the tiered storage system based on the respective demand predictions (Sarkar [0032]: FIG. 1 is a high-level block diagram illustrating one embodiment of a system 100 for archiving and analyzing data.  The illustrated system 100 may include application systems 118a .  . . 118n, process implementing systems 120a .  . . 120m, and a smart archive platform 104 that can be accessed by a user 116.  Although only a single smart archive platform 104 is shown in FIG. 1, it should be understood that the system 100 depicted in FIG. 1 is provided by way of example and may include any number of smart archive platforms 104 and users 116.  The term platform as used in this application is defined as any computing system including some or all of the components described herein with reference to FIGS. 1 and 2 whether it be located on premises or in a cloud computing environment (e.g., on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network).).
Regarding claim 5, the method of claim 4, further comprising:
training the machine learning module based on archiving the plurality of files; and archiving the second file of the plurality of files from the storage server to the tiered storage system based on the machine learning module (Sarkar [0007]: For example, the process archiving module is further operable to generate the process metadata by applying machine learning to the event data and the process data to generate the process metadata; the process archiving module is further operable to generate a first dataset entry for the process, the first dataset entry including the process metadata, retrieve an archived data model describing second dataset entries in the data repository, determine a relationship between the first dataset entry and the second dataset entries by applying the archived data model to the first dataset entry, and store the first dataset entry of the process in the data repository based on the relationship between the first dataset entry and the second dataset entries;).
Regarding claim 6, the method of claim 1, wherein the one or more rules predict access of the plurality of files based on archival operations and file access operations on the storage server (Kilpatrick [0023]: In particular, the higher priority files correspond to those that are predicted to be more likely to be frequently or earlier accessed by the user from the other devices.).
Regarding claim 7, the method of claim 1, further comprising: modifying or removing a rule from the one or more rules based on archival operations and file access operations on the storage server (Kilpatrick [0054]: In particular, the training data corresponds to user files and metadata stored on the cloud system, and any time the user files are deleted, added, modified, or otherwise updated, it may be desirable to retrain the ranking scheme.  Alternatively, the training data may be assessed periodically to determine whether the training data has changed by a threshold amount since the last time the ranking scheme was trained.  When the training data has changed by the threshold amount, the ranking scheme may be retrained or updated.).
Regarding claim 8, the method of claim 1, further comprising:
maintaining a list of file placeholders on the storage server, wherein each file placeholder is a reference to a file in the tiered storage system (Sarkar [0188]: “Each dataset may be stored in a separate data file or in a separate folder of the archive storage 108.  In block 506, the process archiving module 204 may update the determined dataset to include the first dataset entry.  Accordingly, the first dataset entry may be stored in the same storage location with the second dataset entries similar to it (e.g., the second dataset entries that share common value of one or more process parameters with the first dataset entry) in the archive storage 108.” Here, the dataset location entries are the file placeholders in the storage.).
Regarding claim 9, the method of claim 8, wherein the list of file placeholders is a reparse point (Kilpatrick [0034]: “As an example, data structure 200 is stored on the metadata database 106, which describes features of files that are stored on the user files database 105.  The data structure 200 includes a list of six files, each having a file identifier.  The file identifier may be a unique string of letters, numbers, or both that are assigned to each file.  For each file, the data structure 200 has a field entry for the size of the file, a type of the file, a time of creation of the file, a time of last edit of the file, and a folder depth of the file.  The folder depth corresponds to a number of nested folders or subfolders that are associated with a file's location on the local storage device 104.” Here, the reparse point is the time of last edit of file.).
Regarding claim 10, Sarkar teaches, a system for file archiving using machine learning, comprising: 
a hardware processor configured to:
archive a first file of a plurality of files as an archived file from a storage server to a tiered storage system (Sarkar [0079]: Each dataset may be stored in a separate data file or in a separate folder of the archive storage 108.  In some embodiments, the process archiving module 204 may identify the dataset associated with the cluster of second dataset entries to which the first dataset entry belongs.  The process archiving module 204 may then update the identified dataset to include the first dataset entry.  Accordingly, the first dataset entry may be stored together with the second dataset entries similar to it, e.g., the second dataset entries that share common value of one or more process parameters with the first dataset entry.  By virtue of storing the dataset entry associated with the process in the archive storage 108, and clustering the dataset entries in the archive storage 108 based on the process parameters, the dataset entries archived in the archive storage 108 are advantageously organized for query prior to data analytics.);
train a machine learning module (Sarkar [0015]: In addition, the present technology applies a machine learning algorithm to event data and process data prior to archiving the process to enable advantageous data placement within the archive storage for execution of data queries.) based on file access operations for the plurality of files (Sarkar [0038]: In some embodiments, the data may be retained in the active storage 122 to allow faster access until the frequency of access to the data satisfies a threshold (e.g. falls below some frequency of access) at which the data may be moved to the archive storage 108.);
Sarkar does not clearly teach, determine one or more rules for predicting access to the archived file using the machine learning module; However, Kilpatrick [0056] teaches, “At 706, the ranker training engine 102 runs a machine learning technique on the training data.  The machine learning technique may include a machine learning ranking algorithm, which provides a set of rules defining which features of a user file are predictive of a likelihood or of a frequency that the user will access a file on the cloud system.”
wherein the one or more rules include a causal rule indicating that the first file is accessed subsequent to a second file being accessed at the storage server (Kilpatrick [0052]: At 606, an upload process is initiated for each of the files in the plurality of files based on each file's respective score.  For example, as described in relation to FIG. 3, the files that have higher scores are those that are predicted to be accessed earlier than files that have lower scores.  Thus, the upload process uploads the files with higher scores earlier than files with lower scores, user will have earlier access to the files with higher priority.  In some embodiments, the score provided by the ranker application engine 103 is adjusted based on one or more other factors not captured by the predictive model.  In an example, a first file may be boosted, or prioritized earlier than a second file, even if the first file has a lower score than the second file.  In particular, the first file may have only a slightly lower score than the second file, yet the first file may be significantly smaller than the second file.  In this case, even though the first file has a lower score than the second file, it would take much less time for the first file to be uploaded than for the second file to be uploaded.  Therefore, it may be desirable to boost the first file ahead of the second file because it may be more desirable to delay the uploading of the second file by a small amount (i.e., the amount of time it takes to upload the first file) than to delay the uploading of the first file by a large amount (i.e., the amount of time it takes to upload the second file).  In this manner, smaller files may be favored and prioritized over larger files, even when the scores of the files indicate that the smaller files are less likely to be accessed than the larger files.);
determine a prediction of access of the archived first file based on the one or more rules, wherein determining the prediction of access comprises detecting access of the second file at the storage server; and retrieve the archived first file from the tiered storage system into a file cache in the storage server based on the prediction of access (Kilpatrick [0027]: The ranker training engine 102 applies statistical modeling methods to fit a predictive model that may be used to predict the frequency of access from the metadata.  The predictive model includes the set of rules that define how certain features of a file, such as its metadata, are predicted to affect the frequency of access of that file by the user.  The predicted frequencies of access of the set of files (as predicted by the predictive model) are compared to the actual frequencies of access of the set of files (i.e., the answer vector).  If the predicted frequencies mostly match the actual frequencies, the predictive model has performed well.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarkar et al. to the Kilpatrick et al.’s system by adding the feature of predicting access. Ordinary skilled artisan would have been motivated to do so to provide Sarkar’s system with enhanced data archiving. (See Kilpatrick [Abstract], [0034] and [0054-0056]). In addition, the references (Sarkar and Kilpatrick) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 11, the system of claim 10, wherein the processor is further configured to: generate a reparse point in the storage server corresponding to the archived first file; receive, by a file system filter driver, a file request to access the archived first file; determine a location of the archived first file among the tiered storage system and the file cache based on the reparse point; and retrieve data of the archived first file from the determined location (Sarkar [0008]: For example, the method may also comprise generating a first dataset entry for the process, the first dataset entry including the event data, the process data, and the process metadata; retrieving an archived data model describing second dataset entries in the data repository; and determining a relationship between the first dataset entry and the second dataset entries by applying the archived data model to the first dataset entry; wherein storing the event data, the process data, and the process metadata includes storing the first dataset entry in the data repository based on the relationship between the first dataset entry and the second dataset entries.).
Regarding claim 12, the system of claim 10, wherein the processor is further configured to:
receive and service a file request to access the archived first file from the file cache, wherein the archived first file was retrieved from the tiered storage system and stored in the file cache prior to receiving the file request  (Sarkar [0153]: In some embodiment, the real-time analysis module 212 may store the real-time views computed for each analytic output potentially requested by the requesting user 116 in the real-time serving database in the process storage 112.  In some embodiments, the real-time analysis module 212 may temporarily store the generated real-time views in a cache during peak hours of system operation.  The real-time analysis module 212 may retrieve the generated real-time views from the cache and store them in the real-time serving database in the process storage 112 at a later point (e.g., during off-peak hours) to avoid potential impact on query execution time.  In some embodiments, the cache for temporarily storing the generated real-time views may reside on high performance storage device(s) (e.g., SSDs) to enable fast write operation.  The cache may be included in the real-time analysis module 212, the processor 230, or the memory 232.  In some embodiments, the batch views and the real-time views may be temporarily stored in the same cache.  In some embodiments, the real-time views stored in the cache may be updated with newly generated real-time views when they are available.  In some embodiments, the real-time analysis module 212 may store the threshold timestamp in the real-time serving database.  In other embodiments, the real-time analysis module 212 may store the threshold timestamp in the memory 232.).	
Regarding claim 13, the system of claim 10, wherein archiving the first file of the plurality of files from the storage server to the tiered storage system comprises:
scanning the plurality of files from the storage server to determine a demand prediction for each of the plurality of files; and archiving the plurality of files including the first file to the tiered storage system based on the respective demand predictions  (Sarkar [0032]: FIG. 1 is a high-level block diagram illustrating one embodiment of a system 100 for archiving and analyzing data.  The illustrated system 100 may include application systems 118a .  . . 118n, process implementing systems 120a .  . . 120m, and a smart archive platform 104 that can be accessed by a user 116.  Although only a single smart archive platform 104 is shown in FIG. 1, it should be understood that the system 100 depicted in FIG. 1 is provided by way of example and may include any number of smart archive platforms 104 and users 116.  The term platform as used in this application is defined as any computing system including some or all of the components described herein with reference to FIGS. 1 and 2 whether it be located on premises or in a cloud computing environment (e.g., on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network).).
Regarding claim 14, the system of claim 10, wherein the processor is further configured to:
train the machine learning module based on archiving the plurality of files; and archive the second file of the plurality of files from the storage server to the tiered storage system based on the machine learning module (Sarkar [0007]: For example, the process archiving module is further operable to generate the process metadata by applying machine learning to the event data and the process data to generate the process metadata; the process archiving module is further operable to generate a first dataset entry for the process, the first dataset entry including the process metadata, retrieve an archived data model describing second dataset entries in the data repository, determine a relationship between the first dataset entry and the second dataset entries by applying the archived data model to the first dataset entry, and store the first dataset entry of the process in the data repository based on the relationship between the first dataset entry and the second dataset entries;).
Regarding claim 15, the system of claim 10, wherein the one or more rules predict access of the plurality of files based on archival operations and file access operations on the storage server  (Kilpatrick [0023]: In particular, the higher priority files correspond to those that are predicted to be more likely to be frequently or earlier accessed by the user from the other devices.).
Regarding claim 16, the system of claim 10, wherein the processor is further configured to: modify or removing a rule from the one or more rules based on archival operations and file access operations on the storage server (Kilpatrick [0054]: In particular, the training data corresponds to user files and metadata stored on the cloud system, and any time the user files are deleted, added, modified, or otherwise updated, it may be desirable to retrain the ranking scheme.  Alternatively, the training data may be assessed periodically to determine whether the training data has changed by a threshold amount since the last time the ranking scheme was trained.  When the training data has changed by the threshold amount, the ranking scheme may be retrained or updated.).
Regarding claim 17, the system of claim 10, wherein the processor is further configured to: maintain a list of file placeholders on the storage server, wherein each file placeholder is a reference to a file in the tiered storage system (Sarkar [0188]: “Each dataset may be stored in a separate data file or in a separate folder of the archive storage 108.  In block 506, the process archiving module 204 may update the determined dataset to include the first dataset entry.  Accordingly, the first dataset entry may be stored in the same storage location with the second dataset entries similar to it (e.g., the second dataset entries that share common value of one or more process parameters with the first dataset entry) in the archive storage 108.” Here, the dataset location entries are the file placeholders in the storage.).
Regarding claim 18, the system of claim 17, wherein the list of file placeholders is a reparse point (Kilpatrick [0034]: “As an example, data structure 200 is stored on the metadata database 106, which describes features of files that are stored on the user files database 105.  The data structure 200 includes a list of six files, each having a file identifier.  The file identifier may be a unique string of letters, numbers, or both that are assigned to each file.  For each file, the data structure 200 has a field entry for the size of the file, a type of the file, a time of creation of the file, a time of last edit of the file, and a folder depth of the file.  The folder depth corresponds to a number of nested folders or subfolders that are associated with a file's location on the local storage device 104.” Here, the reparse point is the time of last edit of file.).
Regarding claim 19, Sarkar teaches, a computer-readable medium, storing instructions thereon for file archiving using machine learning, the instructions comprising:
archiving a first file of a plurality of files as an archived file from a storage server to a tiered storage system  (Sarkar [0079]: Each dataset may be stored in a separate data file or in a separate folder of the archive storage 108.  In some embodiments, the process archiving module 204 may identify the dataset associated with the cluster of second dataset entries to which the first dataset entry belongs.  The process archiving module 204 may then update the identified dataset to include the first dataset entry.  Accordingly, the first dataset entry may be stored together with the second dataset entries similar to it, e.g., the second dataset entries that share common value of one or more process parameters with the first dataset entry.  By virtue of storing the dataset entry associated with the process in the archive storage 108, and clustering the dataset entries in the archive storage 108 based on the process parameters, the dataset entries archived in the archive storage 108 are advantageously organized for query prior to data analytics.);
training a machine learning module (Sarkar [0015]: In addition, the present technology applies a machine learning algorithm to event data and process data prior to archiving the process to enable advantageous data placement within the archive storage for execution of data queries.) based on file access operations for the plurality of files (Sarkar [0038]: In some embodiments, the data may be retained in the active storage 122 to allow faster access until the frequency of access to the data satisfies a threshold (e.g. falls below some frequency of access) at which the data may be moved to the archive storage 108.);
Sarkar does not clearly teach, determining one or more rules for predicting access to the archived first file using the machine learning module; However, Kilpatrick [0056] teaches, “At 706, the ranker training engine 102 runs a machine learning technique on the training data.  The machine learning technique may include a machine learning ranking algorithm, which provides a set of rules defining which features of a user file are predictive of a likelihood or of a frequency that the user will access a file on the cloud system.”
wherein the one or more rules include a causal rule indicating that the first file is accessed subsequent to a second file being accessed at the storage server (Kilpatrick [0052]: At 606, an upload process is initiated for each of the files in the plurality of files based on each file's respective score.  For example, as described in relation to FIG. 3, the files that have higher scores are those that are predicted to be accessed earlier than files that have lower scores.  Thus, the upload process uploads the files with higher scores earlier than files with lower scores, user will have earlier access to the files with higher priority.  In some embodiments, the score provided by the ranker application engine 103 is adjusted based on one or more other factors not captured by the predictive model.  In an example, a first file may be boosted, or prioritized earlier than a second file, even if the first file has a lower score than the second file.  In particular, the first file may have only a slightly lower score than the second file, yet the first file may be significantly smaller than the second file.  In this case, even though the first file has a lower score than the second file, it would take much less time for the first file to be uploaded than for the second file to be uploaded.  Therefore, it may be desirable to boost the first file ahead of the second file because it may be more desirable to delay the uploading of the second file by a small amount (i.e., the amount of time it takes to upload the first file) than to delay the uploading of the first file by a large amount (i.e., the amount of time it takes to upload the second file).  In this manner, smaller files may be favored and prioritized over larger files, even when the scores of the files indicate that the smaller files are less likely to be accessed than the larger files.);
determining a prediction of access of the archived first file based on the one or more rules, wherein determining the prediction of access comprises detecting access of the second file at the storage server; and retrieving the archived file from the tiered storage system into a file cache in the storage server based on the prediction of access (Kilpatrick [0027]: The ranker training engine 102 applies statistical modeling methods to fit a predictive model that may be used to predict the frequency of access from the metadata.  The predictive model includes the set of rules that define how certain features of a file, such as its metadata, are predicted to affect the frequency of access of that file by the user.  The predicted frequencies of access of the set of files (as predicted by the predictive model) are compared to the actual frequencies of access of the set of files (i.e., the answer vector).  If the predicted frequencies mostly match the actual frequencies, the predictive model has performed well.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sarkar et al. to the Kilpatrick et al.’s system by adding the feature of predicting access. Ordinary skilled artisan would have been motivated to do so to provide Sarkar’s system with enhanced data archiving. (See Kilpatrick [Abstract], [0034] and [0054-0056]). In addition, the references (Sarkar and Kilpatrick) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 20, the medium of claim 19, the instructions further comprising:
generating a reparse point in the storage server corresponding to the archived first file;  receiving, by a file system filter driver, a file request to access the archived first file; determining a location of the archived first file among the tiered storage system and the file cache based on the reparse point; and retrieving data of the archived first file from the determined location (Sarkar [0008]: For example, the method may also comprise generating a first dataset entry for the process, the first dataset entry including the event data, the process data, and the process metadata; retrieving an archived data model describing second dataset entries in the data repository; and determining a relationship between the first dataset entry and the second dataset entries by applying the archived data model to the first dataset entry; wherein storing the event data, the process data, and the process metadata includes storing the first dataset entry in the data repository based on the relationship between the first dataset entry and the second dataset entries.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Citriniti, US 2018/0174057, Methods and Systems for providing improved data access framework
Amarendran, US 2018/0107838, Data Protection within an unsecured storage environment
Duggan, US 2017/0178027, Machine for development and deployment of analytical models
Swallow, US 10,389,810, Multi-threaded Scanning of Distributed File Systems
Brueckner, US 10,318,882, Optimized Training of Linear Machine Learning Models 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154